DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s Appeal Brief Filed on April 18, 2022. Claims 1-23, 38, and 45-46 are now pending in the present application. This Action is made Non-Final.


Claims 24-37 and 39-44 have been cancelled.

Response to Arguments
2. 	In view of the Appeal Brief filed on April 25, 2022, PROSECUTION IS HEREBY REOPENED. New Grounds of rejection are made for claims 1-23, 38, and 45-46 are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                             
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-18, 21-23, 38, and 45-46 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2018/0042028 A1) in view of Stirling-Gallacher et al. (US 2019/0021079 A1-hereafter Stirling).

For claim 1 Nam teaches a user equipment (UE) (see paragraph 7 “a method for user equipment (UE)”), the UE being configured to: 
receive a message comprising configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a transmission (see paragraph 46 “RRC, MAC-CE, or DCI message containing configuration information is received from base station (BS) by UE”, paragraphs 5, 7 “UE receiving configuration information (CI) from base station (BS), the CI includes plurality of reference signals such as CSI-IM, CSI-RS1,and CSI-RS2”, paragraph 98 “DCI format 2D for spatial multiplexing conveys quasi-co-located (QCL) indicator and SRS request”, paragraph 113 “CSI-RS/BRS in QCL relation with DMRS in DCI”, paragraph 230 “DCI includes DMRS indicator field”, paragraph 259 “DCI indicates that DMRS is QCL’ed with PDSCH and CSI-RS”); and 
adjust a spatial transmit (Tx) configuration for the transmission based on an RS associated with the received CI (see paragraph 243 “UE configures (adjusts) resources based  on determining a set of  CSI-RS1, CSI-RS2, and the CSI-IM based on the configuration information and determines what type transmission is indicated in the configuration information”, paragraph 121 “UE is configured with paired CSI-RS/BRS”, paragraph 231 “CSI-RS can be used for beam (spatial Tx/Rx) management or CSI estimation wherein B-CSI-RS is used for beam management (beam (spatial) adjustment)”, paragraph 252 Tx beamforming (beam adjustment) based on the B-CSI-RS wherein different beamforming is applied on antenna ports”,  paragraph 181 “NR supports spatial transmission”, and paragraph 183 “Table: 13 “transmission scheme TS2 spatial transmission is based on CSI-RS configuration”).
Nam does not explicitly teach adjust a spatial (beam) transmit Tx.
However, Stirling teaches uses the information conveyed in a continuation indicator to adjust the its transmit beam to the transmit beams corresponding to a TRP (base station) receive beams associated with varying downlink reference signals. The UE transmits the SRS in accordance with the SRS configuration using the transmit beams (see Stirling: paragraph 109).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing of claimed invention to use the teachings of Stirling in the transmission configuration system of Nam in order for  UE to adjust the Tx beam (spatial Tx) to transmit the SRS in accordance with the SRS configuration using the transmit beams (see Stirling: paragraph 109).

For claim 2 Nam in view of Stirling teaches the UE, wherein the message is a layer 2 message comprising the CI (see Nam: paragraph 46 “the configuration information (CI) is configured by at least MAC-CE (layer 2), RRC, and DCI” and Stirling: paragraph 63 “UE receives control information Media Access Control (MAC) Control Element (CE) message or RRC message or DCI message”).

For claim 3 Nam in view of Stirling teaches the UE, wherein the message is a Medium Access Control Element (MAC-CE) comprising the CI (see Nam: paragraph 46 “the configuration information (CI) is configured by at least MAC-CE (layer 2), RRC, and DCI” and Stirling: paragraph 63 “UE receives control information Media Access Control (MAC) Control Element (CE) message or RRC message or DCI message”).

For claim 4 Nam in view of Stirling teaches the UE, wherein the message is a Radio Resource Control (RRC) message comprising the CI (see Nam: paragraph 46 “the configuration information (CI) is configured by at least MAC-CE (layer 2), RRC, and DCI” and Stirling: paragraph 63 “UE receives control information Media Access Control (MAC) Control Element (CE) message or RRC message or DCI message”).

For claim 5 Nam in view of Stirling teaches the UE, wherein the message is a Downlink Control Information (DCI) message comprising the CI (see Nam: paragraph 46 “the configuration information (CI) is configured by at least MAC-CE (layer 2), RRC, and DCI” and Stirling: paragraph 63 “UE receives control information Media Access Control (MAC) Control Element (CE) message or RRC message or DCI message”).

For claim 6 Nam in view of Stirling teaches the UE, wherein the DCI message comprises the CI (see Nam: paragraph 46 “the configuration information (CI) is configured DCI”) and one of: an UL grant scheduling a PUSCH and a DL grant scheduling a PDSCH (see paragraph 180 “DCI scheduling a PUSCH and a DL grant scheduling a PDSCH”).  

           For claim 7 Nam in view of Stirling teaches the UE, wherein the RS associated with the received CI is the RS indicated by the received CI (see Nam:  paragraph 5 “UE receiving configuration information (CI) from base station (BS), the CI includes plurality of reference signals such as CSI-IM, CSI-RS1, and CSI-RS2”).  

           For claim 8 Nam in view of Stirling teaches the UE, wherein the RS associated with the received CI is one of a DL RS and an UL RS (see Nam:  paragraph 5 “UE receiving configuration information (CI) from base station (BS), the CI includes plurality of reference signals such as CSI-IM, CSI-RS1, and CSI-RS2”).  

For claim 9 Nam in view of Stirling teaches the UE, wherein one or more RS sets are associated with the CI, and the RS associated with the CI is in at least one of the RS sets associated with the CL (see Nam: paragraph 44, 47-48, 54, 62, 71, 74,  “ a set of the CSI-RS1 and the CSI-IM, a set of the CSI-RS2 and the CSI-IM, or a set of the CSI-RS1, CSI-RS2, and the CSI-IM”, and paragraph 106 “sets of DMRS”).

For claim 14 Nam in view of Stirling teaches the UE, wherein the transmission is a PUSCH, PUCCH, or SRS transmission (see Stirling: paragraph 106 “UE determines a transmit beam(s) for transmitting SRSs”).

For claim 15 Nam in view of Stirling teaches the UE of claim 7, wherein the received CI is associated with i) a first RS set containing a first RS and ii) a second RS set containing a second RS, the UE adjusts a first spatial Tx configuration based on the first RS, the UE adjusts a second spatial Tx configuration based on the second RS, the UE uses the first spatial Tx configuration for transmission of PUCCH, and the UE uses the second spatial Tx configuration for transmission of PUSCH (see Nam: paragraph 44, 47-48, 54, 62, 71, 74,“a set of the CSI-RS1 and the CSI-IM, a set of the CSI-RS2 and the CSI-IM, or a set of the CSI-RS1, CSI-RS2, and the CSI-IM”, and paragraph 106 “sets of DMRS”, paragraph 125 “PUCCH or PUSCH” and Stirling: paragraph 109 “UE adjusting Tx beams”).
For claim 16 Nam in view of Stirling teaches a user equipment (UE), the UE being configured to: 
receive configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a transmission (as discussed in claim 1); and 
adjust a spatial receive (Rx) configuration based on an RS associated with the received CI (see Stirling: paragraphs 53 and 60 “UE can adjust RX beams utilizing channel reciprocity”, paragraph 109 “UE adjusts Tx beams” and as discussed in claim 1), wherein one or more RS sets are associated with the CI, and the RS associated with the CI is included in at least one of the RS sets associated with the CI (as discussed in claim 9).

For claim 17 Nam in view of Stirling teaches the UE, wherein receiving the CI comprises receiving Down Link Control Information (DCI) comprising the CI and the received DCI further comprises a DL grant scheduling a Physical Downlink Shared Channel (PDSCH) (as discussed in claims 5 and 6).

For claim 18 Nam in view of Stirling teaches the UE of, wherein receiving the CI comprises receiving one of: a scheduling message comprising the CI, a layer-2 message comprising the CI, a random access response message comprising the CI, Down Link Control Information (DCI) comprising the CI, a Medium Access Control Control Element (MAC-CE) comprising the CI, and a Radio Resource Control (RRC) message comprising the CI (see Nam: paragraph 46 “the configuration information (CI) is configured by at least MAC-CE (layer 2), RRC, and DCI” and Stirling: paragraph 63 “UE receives control information Media Access Control (MAC) Control Element (CE) message or RRC message or DCI message”).

For claim 21 Nam in view of Stirling teaches the UE of claim 16, wherein the UE is configured to use the adjusted spatial Rx configuration to receive one or more of: Physical Downlink Control Channel (PDCCH), Physical Downlink Shared Channel (PDSCH), (see Nam: paragraph 30 “PDCCH and PDSCH”, paragraph 231 “CSI-RS can be used for beam management or CSI estimation”).

For claim 22 Nam in view of Stirling teaches the UE of claim 16, wherein the transmission is a Physical Downlink Control Channel (PDCCH) transmission or a Physical Downlink Shared Channel (PDSCH) transmission (see Nam: paragraph 30 “PDCCH and PDSCH”, paragraph 231 “CSI-RS can be used for beam management or CSI estimation”)..

For claim 23 Nam in view of Stirling teaches a method performed by a user equipment (UE), the method comprising: 
receiving a message comprising configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a transmission (as discussed in claim 1); and 
adjusting a spatial transmit (Tx) configuration for the transmission based on an RS associated with the received CI (as discussed in claim 1).

For claim 38 the UE A method performed by a user equipment (UE), the method comprising: 
receiving configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a transmission Nam in view of Stirling teaches; and 
adjusting a spatial receive (Rx) configuration based on an RS associated with the received CI (as discussed in claim 1 and 16), wherein one or more RS sets are associated with the CI, and the RS associated with the CI is included in at least one of the RS sets associated with the CI (see Nam: paragraph 44, 47-48, 54, 62, 71, 74,  “ a set of the CSI-RS1 and the CSI-IM, a set of the CSI-RS2 and the CSI-IM, or a set of the CSI-RS1, CSI-RS2, and the CSI-IM”, and paragraph 106 “sets of DMRS” and as discussed in claim 9).

For claim 45 Nam in view of Stirling teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 23 (as discussed in claim 23).

For claim 46 Nam in view of Stirling teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 38 (as discussed in claim 38).

5.	Claims 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2018/0042028 A1) in view of Stirling-Gallacher et al. (US 2019/0021079 A1-hereafter Stirling) further in view of Yiu et al. (US 2019/0387440 A1).

           For claim 10 and 19 Nam in view of Stirling does not explicitly teach the UE, wherein the CI comprises a Transmission Configuration Indicator (TCI) and the RS set(s) are associated with the TCI.  
	However, Yiu teaches DCI (CI) includes TCI  wherein TCI includes reference signal set TCI-RS-SetConfig. Each TCI-RS-SetConfig may include parameters for configuring quasi colocation (QCL) relationships between the RSs in the RS set and demodulation reference signal (DM-RS) port group of the PDSCH.  The QCL types indicated to the UE are based on the higher layer parameter QCL-Type and are QCL-TypeA, QCL-TypeB, QCL-TypeC, QCL-TypeD {Spatial RX parameter} (see Yiu: paragraph 90).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing of claimed invention to use the teachings of Yiu in the combined transmission configuration system of Stirling and Nam in order to inform UE of different QCL-Types (see Yiu: paragraph 90).

6.	Claims 11-13 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2018/0042028 A1) in view of Stirling-Gallacher et al. (US 2019/0021079 A1-hereafter Stirling) further in view of Ahn et al. (US 2018/0234959 A1).

For claim 11 Nam in view of Stirling teaches the UE, wherein the UE is configured to adjust the spatial Tx configuration such that the spatial configuration is reciprocal to a spatial configuration associated with the RS that is associated with the received CI (see Stirling: paragraph 109 “UE adjusts its transmit beams according to receive beam information” paragraphs 53, 60, 104 “utilizing channel reciprocity and signals receive beam configuration (adjustments)”).
Nam in view of Stirling does not explicitly teach UE performs Tx beam (spatial) adjustment according reciprocity.
However, Ahn teaches in the NR system, a method of using multiple serving beams, a beam pair link (BPL) and/or Tx-Tx beam association may be considered for robustness of DL control channel and/or DL data channels. When beam correspondence (or channel reciprocity) is not established, the BS may perform beam management (see Ahn: paragraphs 255). In addition, Ahn teaches when beam correspondence (or channel reciprocity) is established, the BS may indicate (or configure) reciprocal UL TX beams and /or UL Tx beams through indication of DL Tx beams and /or DL Rx beams through indication of UL Tx beams and/or UL Rx beams (see Ahn: paragraphs 203, 255-261, and271).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ahn in the combined transmission configuration system of Stirling and Nam in order for UE to adjust spatial Tx reciprocity according to channel reciprocity establishment  (see Ahn: paragraphs 203, 255-261, and 271).

For claim 12 Nam in view of Stirling further in view of Ahn teaches the UE, wherein the RS associated with the received CI is a downlink (DL) RS, and the UE is configured to adjust the spatial Tx configuration such that it is reciprocal to a spatial Rx configuration associated with the DL RS (see Ahn paragraph 271 and as discussed in claim 11).

For claim 13 Nam in view of Stirling further in view of Ahn teaches the UE of claim 11, wherein the RS associated with the received CI is an UL RS included in an RS set associated with the CI, and the UE is configured to adjust the spatial Tx configuration such that it is reciprocal to a second spatial Tx configuration associated with the UL RS (as discussed in claim 11-this is a design configuration choice a person of ordinary can perform based on teachings of Ahn).

For claim 20 Nam in view of Stirling further in view of Ahn teaches the UE of claim 16, wherein the RS associated with the CI is an UL RS included in an RS set associated with the CI, and the UE is configured to adjust the spatial Rx configuration such that the spatial Rx configuration is reciprocal to a spatial transmit (Tx) configuration associated with the UL RS (as discussed in claims 11-13).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415                

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415